Exhibit 10.29

 

LOGO [g706885ex10_29p1.jpg]

Fairchild Semiconductor 2007 Stock Plan

Restricted Stock Unit Award Agreement

 

PARTICIPANT:   EMPLOYEE ID:   GLOBAL ID:

 

GRANT DATE:   [insert month and day], 2014 NUMBER OF RESTRICTED STOCK UNITS
GRANTED:   «RSU» units

THIS AGREEMENT, effective as of the Grant Date set forth above, is between
Fairchild Semiconductor International, Inc., a Delaware corporation (the
“Company”, “we”, “our” or “us”) and the Participant named above (“you” or
“yours”), pursuant to the provisions of the Fairchild Semiconductor 2007 Stock
Plan (the “Plan”) with respect to the award of the number of restricted stock
units (“Restricted Stock Units”) specified above. Capitalized terms used and not
defined in this Agreement shall have the meanings given to them in the Plan.

By accepting this Grant, you irrevocably agree, on your own behalf and on behalf
of your heirs and any other person claiming rights under this Agreement, to all
of the terms and conditions of the Restricted Stock Unit Award as set forth in
or pursuant to this Agreement and the Plan (as such may be amended from time to
time). You and the Company agree as follows:

 

1.   Application of Plan; Administration   

This Agreement and your rights under this Agreement are subject to all the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Administrator may adopt. It is expressly
understood that the Administrator that administers the Plan is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you to the extent permitted by the Plan. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

 

2.   Vesting    The Restricted Stock Units will vest (becoming “Vested
Restricted Stock Units”) on the following Vesting Dates provided that you have
remained in the full time employment or service of the Company or an Affiliate
from the Grant Date set forth above until the respective Vesting Date:

 

Vesting Date

   Percentage Vested
(including portion that vested
the preceding year)  

First anniversary of the Grant Date

     25 % 

Second anniversary of the Grant Date

     50 % 

Third anniversary of the Grant Date

     75 % 

Fourth anniversary of the Grant Date

     100 % 

 

     The vesting period set forth above may be adjusted by the Administrator to
reflect the decreased level of employment or service during any period in which
you are on an approved leave of absence or are employed on a less than full time
basis. 3.   Termination of Employment   

Except as otherwise provided in Paragraph 7 of this Agreement, the right to
issuance of Restricted Stock Units and the rights under any Restricted Stock
Units that have not become Vested Restricted Stock Units at the time your
employment or service with the Company terminates for any reason will be
forfeited immediately without consideration and without further notice as of the
date of termination.

 

4.   Settlement of Vested Restricted Stock Units and Issuance of Shares    Each
Vested Restricted Stock Unit will be settled by the delivery of one Share to you
or, in the event of your death, to your designated beneficiary, promptly
following the Vesting Date with respect to such Shares, subject to your
satisfaction of any tax withholding obligations as described in Paragraph 9 of
this Agreement. You hereby authorize any brokerage service provider determined
acceptable to the Company, to open a securities account for you to be used for
the settlement of Vested Restricted Stock Units. The date on which Shares are
issued may include a delay in order to provide the Company such time as it
determines appropriate to address tax withholding and other administrative
matters.

 

1



--------------------------------------------------------------------------------

5.   Rights as Stockholder   

Except as otherwise provided in this Agreement, you will not be entitled to any
privileges of ownership of the shares of Common Stock underlying your Restricted
Stock Units unless and until Shares are actually delivered to you under this
Agreement.

 

6.   Dividends   

From and after the date that Restricted Stock Units are issued to you under this
Agreement, you will be credited with additional Restricted Stock Units having a
value equal to declared dividends, if any, with record dates that occur prior to
the settlement of any Restricted Stock Units as if such Restricted Stock Units
had been actual shares of Common Stock, based on the Fair Market Value of a
share of Common Stock on the applicable dividend payment date. Any such
additional Restricted Stock Units shall be considered Restricted Stock Units
under this Agreement and shall also be credited with additional Restricted Stock
Units as dividends, if any, are declared, and shall be subject to the same
restrictions and conditions (including the risk of forfeiture under Paragraph 3)
as Restricted Stock Units with respect to which they were credited.
Notwithstanding the foregoing, no such additional Restricted Stock Units will be
credited with respect to any dividend in connection with which Restricted Stock
Units are adjusted pursuant to Section 12(d) of the Plan. Any reinvestment of
dividends in additional Restricted Stock Units shall be subject to the Plan.

 

7.   Change in Control   

Notwithstanding anything to the contrary in this Agreement, the Restricted Stock
Units shall be subject to acceleration of vesting upon a Change in Control as
provided with respect to Restricted Stock under Section 12(a)(2) of the Plan,
and shall be settled as if pursuant to Paragraph 4 of this Agreement.

 

8.   Transferability   

(a)    Your Restricted Stock Units are not transferable, whether voluntarily or
involuntarily, by operation of law or otherwise, except as provided in the Plan.
Any assignment, pledge, transfer, or other disposition, voluntary or
involuntary, of your Restricted Stock Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Restricted Stock Units,
other than as so permitted, shall be void.

 

(b)    You acknowledge that, from time to time, the Company may be in a
“blackout period” and/or subject to applicable securities laws that could
subject you to liability for engaging in any transaction involving the sale of
the Company’s shares. You further acknowledge and agree that, prior to the sale
of any Shares, it is your responsibility to determine whether or not such sale
of Shares will subject you to liability under insider trading rules or other
applicable securities laws.

 

9.   Taxes   

(a)    General. You are ultimately liable and responsible for all taxes owed by
you in connection with your Restricted Stock Units, regardless of any action the
Company takes or any transaction pursuant to this Paragraph 9 with respect to
any tax withholding obligations that arise in connection with the Restricted
Stock Units. As a condition and term of this award, no election under Section
83(b) of the United States Internal Revenue Code, as amended, may be made by you
or any other person with respect to all or any portion of the Restricted Stock
Units. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of the Restricted Stock Units or the subsequent sale of any of the
Shares underlying the Restricted Stock Units that vest. The Company does not
commit and is under no obligation to structure this Agreement to reduce or
eliminate your tax liability.

 

(b)    Taxes. You will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Vesting Date) determined by
applicable law (any such date, the “Taxable Date”), based on the Fair Market
Value of the Shares underlying the Restricted Stock Units that vest. You will be
solely responsible for the payment of all U.S. federal income and other taxes,
including any state, local or non-U.S. income or employment tax obligation that
may be related to the Shares, including any such taxes that are required to be
withheld and paid over to the applicable tax authorities (the “Tax Withholding
Obligation”). You will be responsible for the satisfaction of such Tax
Withholding Obligation in a manner acceptable to the Company in its sole
discretion, including through payroll withholding.

 

(i) By Sale of Shares. Your acceptance of this Agreement constitutes your
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of shares from those Shares issuable to you as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the applicable Tax
Withholding Obligation, and to transfer the proceeds from the sale of such
Shares from your securities account established with the brokerage service
provider for the settlement of your Vested

 

2



--------------------------------------------------------------------------------

    

Restricted Stock Units to any account held in the name of the Company. Such
shares will be sold on the Taxable Date or as soon thereafter as practicable.
You will be responsible for all brokers’ fees and other costs of sale, which
fees and costs may be deducted from the proceeds of the foregoing sale of
Shares, and you agree to indemnify and hold the Company and any brokerage firm
selling such Shares harmless from any losses, costs, damages, or expenses
relating to any such sale. To the extent the proceeds of such sale exceed your
Tax Withholding Obligation, such excess cash will be deposited into the
securities account established with the brokerage service provider for the
settlement of your Vested Restricted Stock Units. Such Shares will be sold
through the broker at market prices; however the price you receive will reflect
a weighted average sales price based on the sales price of Shares on behalf of
you and others for whom the designated broker may be selling shares on the
relevant day(s), and you acknowledge that the Company or its designee is under
no obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, you agree to pay to the Company as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the sale of shares described
above. Unless otherwise authorized by the Administrator in its sole discretion,
the sale of shares will be the primary method used by the Company to satisfy the
applicable Tax Withholding Obligation, and accordingly you represent and warrant
to the Company as follows:

 

A.     You are accepting this Agreement during a permitted trading period, and
at the time of accepting this Agreement you are not aware of any Material
Nonpublic Information (as defined in the Company’s Corporate Legal Insider
Trading and Tipping Policy) concerning the Company.

 

B.     You will not exercise any subsequent influence over the amount of Shares
to be sold hereunder to generate funds for the Tax Withholding Obligation or the
price, date or time of such sale.

 

C.     You are entering into this Agreement in good faith and have a bona fide
intention to carry out the terms of this Agreement, and you will not enter into
or alter a corresponding or hedging transaction or position with respect to the
Shares.

 

(ii) By Share Withholding. If so elected in the sole discretion of the
Administrator, then in lieu of a market sale pursuant to Paragraph 9(b)(i) you
authorize the Company to withhold from the Shares issuable to you the whole
number of shares with a value equal to the Fair Market Value of the Shares on
the Taxable Date or the first trading day before the Taxable Date, sufficient to
satisfy the applicable Tax Withholding Obligation. You acknowledge that the
withheld shares may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, you agree to pay to the Company as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

10.   Data Privacy   

As an essential term of this Agreement, you consent to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Agreement for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

 

By entering into this Agreement and accepting the Restricted Stock Units, you
acknowledge that the Company holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
tax rates and amounts, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). You acknowledge that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in jurisdictions that may have different data
privacy laws and protections, and you authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you or the Company may elect to deposit any shares of stock
acquired under this Agreement. You acknowledge that Data may be held only as
long as is necessary to implement, administer and manage your participation in
the Plan as determined by the Company, and that you may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing your consent may
adversely affect your ability to participate in the Plan.

 

3



--------------------------------------------------------------------------------

11.   Electronic Delivery   

The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout your term of employment or
service with the Company and thereafter until withdrawn in writing by you.

 

12.   Miscellaneous   

(a)    This Agreement shall not confer upon you any right to continue as an
employee, or otherwise in the service of, the Company or any Affiliate, nor
shall this Agreement interfere in any way with the Company’s or such Affiliate’s
right to terminate your employment or service at any time.

 

(b)    Without limiting the generality of Paragraph 12(a) above, this Agreement
and the Plan may be amended without your consent to the extent provided in
Section 19 of the Plan.

 

(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any shares
of Common Stock issued as a result of or under this Agreement, including without
limitation (i) restrictions under an insider trading policy, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Restricted Stock
Units and (iii) restrictions as to the use of a specified brokerage firm or
other agent for such resales or other transfers. Any sale of shares of Common
Stock issued pursuant to this Agreement must also comply with other applicable
laws and regulations governing the sale of such shares.

 

(d)    To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

(e)    Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Administrator
(including any person(s) to whom the Administrator has delegated its authority)
in its sole and absolute discretion. Such decision by the Administrator shall be
final and binding.

 

13.   Language   

This Agreement and the related documents are drawn up in English at the express
wish of the parties.

 

14.   Signatures   

By the signatures below, you and the authorized representative of the Company
acknowledge agreement to this Restricted Stock Unit Award Agreement as of the
Grant Date specified above.

 

     PARTICIPANT:   

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

    

 

  

Mark S. Thompson

Chairman and CEO

 

4



--------------------------------------------------------------------------------

HONG KONG:

The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in doubt about any of the contents of this document, you should obtain
independent professional advice.

Please note that the word “Prospectus” in any of the communications relating to
this offer should be changed to “Confidential Offering Materials” and therefore
the word “Prospectus” in any of the communications does not mean a prospectus
under Hong Kong law.

The communications are being sent to you for your own personal use and should
not be disclosed to third parties.

CANADA (QUEBEC ONLY):

This employee communication and the related documents, including without
limitation the equity award agreements granted to you, are drawn up in English
at the express wish of the parties. Ce communiqué à l’intention des employés
ainsi que les documents qui s’y rattachent, y compris notamment, les régimes
d’attribution d’actions visant les employés, sont rédigés en anglais à la
demande expresse des parties.

FRANCE:

Disclaimer: (i) The offer has not been filed with the AMF and (ii) any public
offering of the shares purchased through the plan should be done in accordance
with Articles L.411-1, L.411-2, L.412-1, L.621-8, and L.621-8-3 of the French
Financial Code (i.e., the French regulations applicable to the public offering
of Financial Instruments).

Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.

INDIA:

All cash balances received from the sale of Fairchild stock or due to the
exercise of stock option awards are required to be repatriated to India by
Indian resident employees within ninety (90) days of receipt thereof. Any
foreign exchange due or accrued as income on assets held outside India (such as
dividends or dividend equivalents) must be repatriated into rupees within seven
(7) days from the date of its receipt.

IRELAND:

This document:

 

•   Has not been prepared in accordance with Directive 2003/71/EC on
prospectuses or any measures made under that Directive or the laws of Ireland or
of any EU Member State or EEA treaty adherent state that implement that
Directive or those measures.

 

•   Has not been reviewed, prior to its being issued, by any regulatory
authority in Ireland or in any other EU Member State or EEA treaty adherent
state.

 

•   And therefore may not contain all the information required where a document
is prepared pursuant to that Directive or those laws.

JAPAN:

If the value of your Fairchild shares exceeds JYP 100 million, you must submit a
report to the Minister of Finance after such receipt.

 

5



--------------------------------------------------------------------------------

PHILIPPINES:

Fairchild has obtained confirmation from the Philippine Securities and Exchange
Commission that the stock awarded under the Plan qualify as an exempt
transaction under Section 10.2 of the Securities Regulation Code of the
Philippines.

THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE OF THE PHILIPPINES. ANY FURTHER OFFER OR SALE THEREOF IS SUBJECT TO
REGISTRATION REQUIREMENTS UNDER THE SECURITIES REGULATION CODE OF THE
PHILIPPINES, UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.

Please note that all foreign investment proceeds must be repatriated to the
Philippines within fifteen (15) banking days of receipt and sold for pesos
through a local authorized agent bank within three (3) banking days.

SINGAPORE:

Restricted Stock Units and Stock Options:

Please note that this award is being granted to you pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (SFA) You should note that such award grant
is hence subject to the general resale restriction under section 257 of the SFA
and you hereby undertake that you shall not make any subsequent sale in
Singapore, or any offer of such subsequent sale in Singapore, of any of the
shares comprising the award unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Cap 289, 2006 Ed.).

SOUTH KOREA:

Please note that proceeds received from the sale of stock overseas must be
repatriated to Korea within eighteen (18) months if such proceeds exceed US
$500,000 per sale. Separate sales may be deemed a single sale if the sole
purpose of separate sales was to avoid a sale exceeding the US $500,000 per sale
threshold.

TAIWAN:

The Programs are not registered in Taiwan with the Securities and Futures Bureau
and are not subject to the securities laws of Taiwan.

Please note that if you plan on remitting more than the Taiwanese equivalent of
US $5 million out of Taiwan in a calendar year, special approval must be
obtained from the Central Bank of China.

 

6